Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 SCHEDULE 13E-3 Rule 13e-3 Transaction Statement Under Section 13(e) of the Securities Exchange Act of 1934 TRIBUNE COMPANY (Name of the Issuer) Tribune Company Samuel Zell EGI-TRB, L.L.C. Sam Investment Trust Tribune Employee Stock Ownership Plan Tesop Corporation (Name of Person(s) Filing Statement) Common Stock, Par Value $0.01 Per Share (including the associated Preferred Share Purchase Rights) (Title of Class of Securities) (CUSIP Number of Class of Securities) Tribune Company 435 North Michigan Avenue Chicago, Illinois Attn: Crane Kenney (312) 222-9100 Samuel Zell Two North Riverside Plaza, Suite 600 Chicago, Illinois (312) 454-0100 EGI-TRB, L.L.C. Two North Riverside Plaza, Suite 600 Chicago, Illinois Attn: Joseph M. Paolucci (312) 454-0100 Sam Investment Trust c/o Chai Trust Company, LLC Two North Riverside Plaza, Suite 600 Chicago, Illinois Attn: Joseph M. Paolucci (312) 454-0100 Tribune Employee Stock Ownership Plan c/o GreatBanc Trust Company 1301 West 22nd Street, Suite 800 Oak Brook, Illinois Attn: Marilyn H. Marchetti (630) 572-5130 Tesop Corporation c/o GreatBanc Trust Company 1301 West 22nd Street, Suite 800 Oak Brook, Illinois Attn: Marilyn H. Marchetti (630) 572-5130 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Person(s) Filing Statement) Copies to: Steven A. Rosenblum Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York (212) 403-1000 Thomas A. Cole Larry A. Barden Sidley Austin LLP One South Dearborn Street Chicago, Illinois 60603 (312) 853-7000 Charles W. Mulaney, Jr. Richard C. Witzel, Jr. Skadden, Arps, Slate, Meagher & Flom, LLP 333 West Wacker Dr. Chicago, Illinois 60606 (312) 407-0700 Joseph P. Gromacki Jenner & Block LLP 330 N. Wabash Avenue Chicago, Illinois 60611 (312) 222-9350 Charles R. Smith K&L Gates Henry W. Oliver Building 535 Smithfield Street Pittsburgh, PA 15222 (412) 355-6500 2 This statement is filed in connection with (check the appropriate box): a. x
